If the plaintiff has a valid claim against the municipality for services performed, disbursements made, or obligations incurred by him as city clerk and treasurer and *Page 53 
clerk of the city council, or by reason of any improper interference by the city council with his rights and duties as such, he has an adequate remedy in a court of law, although he cannot expect to recover upon separate rights of action in contract and tort combined in one and the same proceeding, as he has attempted to do in his bill of equity. Ware
v. Estabrooks, 73 Vt. 92, 94, 50 A. 543; Dean v. Cass, 73 Vt. 314, 315,50 A. 1085. The demurrer was properly sustained. Jones v. Stearns,Admr., 97 Vt. 37, 44, 122 A. 116, 31 A.L.R. 653; Holman v. RandolphNational Bank, 98 Vt. 66, 75, 76, 126 A. 500.
Decree affirmed and cause remanded with leave to the plaintiffto apply for a transfer to a court of law, if he be so advised.